
	

113 SRES 20 ATS: Designating Chairman of the Senate Committee on Foreign Relations.
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 20
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2013
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating Chairman of the Senate
		  Committee on Foreign Relations.
	
	
		The Senator from New Jersey, Mr.
			 Menendez, shall be the Chairman of the Committee on Foreign Relations for the
			 One Hundred Thirteenth Congress, or until his successor is chosen.
		2.Provided, That this
			 resolution shall be effective upon the resignation of the Senator from
			 Massachusetts (Mr. Kerry).
		
